196 P.3d 63 (2008)
223 Or. App. 490
In the Matter of G.D.F., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
G.D.F., Appellant.
070970063; A137035.
Court of Appeals of Oregon.
Submitted October 3, 2008.
Decided October 29, 2008.
Lance D. Perdue, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Judy C. Lucas, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment appeal, appellant contends that the record lacks clear and convincing evidence that, at the time of the commitment hearing, he was dangerous to himself and others because of a mental disorder. ORS 426.005(1)(d). The state concedes that the evidence is legally insufficient. On de novo review, State v. O'Neill, 274 Or. 59, 61, 545 P.2d 97 (1976), we agree.
Reversed.